667 N.W.2d 108 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Jonathan C. LEWIS, a Minnesota Attorney, Registration No. 172017.
No. C0-02-2081.
Supreme Court of Minnesota.
August 4, 2003.
ORDER
On January 8, 2003, this court suspended respondent Jonathan C. Lewis from the practice of law for a period of 60 days. In re Lewis, 655 N.W.2d 319 (Minn.2003).
The Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that respondent has filed an affidavit of compliance that respondent complied with the terms of the suspension order and that the Director does not object to reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Jonathan C. Lewis is reinstated to the practice of law in the State of Minnesota effective immediately.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice